DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the claim recites “wherein the seal assembly forms an enclosed circumferential gap between the non-metallic seal component and the plurality of gear teeth”. The limitation is unclear since in claim 1, the seal assembly includes the seal component but claim 2 recites the elements as being different. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckham et al (U.S. Patent No. 4,206,818).
As to Claim 1, Beckham discloses a grading machine, comprising: 
A machine body (10); 
A blade assembly (12); 
A circle assembly (13) supporting the blade assembly (12) and including a circle having a plurality of gear teeth (Figure 2 shows the teeth of circle assembly 13); 
A drawbar assembly (14) connecting the circle assembly (13) to the machine body (10); and 
A seal assembly (48) including a non-metallic seal component extending circumferentially around an inner circumference of the circle assembly (13) for sealing the plurality of gear teeth.  
As to Claim 2, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the seal assembly (48) forms an enclosed circumferential gap between the non-metallic seal component and the plurality of gear teeth.  
As to Claim 4, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the non-metallic seal component (48) is compressed axially to a predetermined height (The seal is made of a polymer and therefore has flexibility and is compressed when tightening 40).  
As to Claim 5, Beckham discloses the invention of Claim 4 (Refer to Claim 4 discussion). Beckham also discloses wherein the seal assembly further includes one or more spacers (50) mounted within the non-metallic seal component and having an end defining the predetermined height.  
As to Claim 6, Beckham discloses the invention of Claim 4 (Refer to Claim 4 discussion). Beckham also discloses wherein the seal assembly further includes a cover plate (24) mounted on the non-metallic seal component and the non-metallic seal component is compressed by the cover plate.  
As to Claim 7, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the cover plate (24) extends radially over a surface of the circle assembly and contacts the surface when the non-metallic seal component is compressed.  
As to Claim 8, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the seal assembly further includes one or more fasteners (50) extending through the non-metallic seal component for mounting the seal assembly on the drawbar assembly.  
As to Claim 9, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the non-metallic seal component includes two or more arc segments (There’s a plurality of elements 48, each element is an arc segment).  
As to Claim 10, Beckham discloses a circle assembly, comprising: 
A circle (13) having a plurality of gear teeth (Figure 2 shows the teeth of circle 13); and 
A seal assembly (48) including a non-metallic seal component extending circumferentially around an inner circumference of the circle assembly (13) for sealing the plurality of gear teeth, wherein the non-metallic seal component is compressed axially to a predetermined height when the seal assembly is mounted (The seal is compressed axially via 40).  
As to Claim 12, Beckham discloses the invention of Claim 10 (Refer to Claim 10 discussion). Beckham also discloses wherein the seal assembly further includes one or more spacers (50) mounted within the non-metallic seal component and having an end defining the predetermined height.  
As to Claim 13, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). Beckham also discloses wherein the seal assembly further includes a cover plate (24) mounted on the non-metallic seal component and the non-metallic seal component is compressed by the cover plate.  
As to Claim 14, Beckham discloses the invention of Claim 13 (Refer to Claim 13 discussion). Beckham also discloses wherein the cover plate (24) extends radially over a surface of the circle assembly and contacts the surface when the non-metallic seal component is compressed.  
As to Claim 15, Beckham discloses the invention of Claim 10 (Refer to Claim 10 discussion). Beckham also discloses wherein the seal assembly further includes one or more fasteners (50) extending through the non-metallic seal component for mounting the seal assembly on a drawbar assembly.  
As to Claim 16, Beckham discloses a seal assembly for a grading machine, comprising: 
A non-metallic seal component (48) shaped to extend circumferentially around an inner circumference of a circle assembly (13) of the grading machine; and 
A cover plate (24) shaped to extend circumferentially around the inner circumference of the circle assembly (13) of the grading machine and configured to be mounted on an end of the non-metallic seal component (48).  
As to Claim 17, Beckham discloses the invention of Claim 16 (Refer to Claim 16 discussion). Beckham also discloses wherein the non-metallic seal component (48) is sized to be compressed axially to a predetermined height by the cover plate in an assembled state (The seal is compressed axially via 40).  
As to Claim 18, Beckham discloses the invention of Claim 17 (Refer to Claim 17 discussion). Beckham also discloses wherein non-metallic seal component and cover plate are formed of a plurality of segments (The disclosure states “each shoe 24” and “plurality of bearing strips 48”).  
As to Claim 19, Beckham discloses the invention of Claim 16 (Refer to Claim 16 discussion). Beckham also discloses wherein the seal assembly further includes one or more spacers (50) mounted within the non-metallic seal component.  
As to Claim 20, Beckham discloses the invention of Claim 16 (Refer to Claim 16 discussion). Beckham also discloses wherein the seal assembly further includes one or more fasteners (34, 50) extending through the cover plate and the non-metallic seal component for mounting the seal assembly on a drawbar assembly of the grading machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al (U.S. Patent No. 4,206,818) in view of Russ et al (U.S. Patent Application Publication No. 2004/0244521).
As to Claim 3, Beckham discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Beckham is silent about further including a circle drive motor for rotating the circle relative to the drawbar assembly, wherein the non-metallic seal component includes a cut out having a shape corresponding to a shape of the circle drive motor for sealing the circle drive motor.  Russ discloses a circle drive motor (10) for rotating the circle relative to the drawbar assembly, wherein a non-metallic seal component (31) includes a cut out having a shape corresponding to a shape of the circle drive motor for sealing the circle drive motor. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a circle drive motor for rotating the circle relative to the drawbar assembly, wherein the non-metallic seal component includes a cut out having a shape corresponding to a shape of the circle drive motor for sealing the circle drive motor. The motivation would have been to drive the circle. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham et al (U.S. Patent No. 4,206,818) alone.
As to Claim 11, Beckham discloses the invention of Claim 10 (Refer to Claim 10 discussion). Although Beckham is silent about wherein the non-metallic seal component includes a height greater than a height of the circle assembly prior to being compressed, it would have been an obvious matter of design choice to make the non-metallic seal component includes a height greater than a height of the circle assembly prior to being compressed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678